     CASE 0:18-cv-02249-JRT-LIB Document 26-1 Filed 10/11/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Timothy J. Clancy, and Nicole L. Clancy,
and Clancy’s on Island Lake Inc d/b/a
Vacationaire Resorts and Clancy’s                      CASE NO.: 18-cv-2249-JRT-LIB
Restaurant and Bar on Island Lake,

             Plaintiffs,

v.                                                     CERTIFICATE OF
                                                       COMPLIANCE WITH
Vacationaire Estates, Inc., and the Donald L. and      RULES 7.1 (f) and (h)
Sandra S. Flamm Community Property Trust,
and Donald L. Flamm, and Eric Phillip Flamm,
and Dena Ann Flamm, and Daniel Russ Elsey,
and Craig Bingen, and Todd Joel Jungwirth,
and Richard Joseph Jungwirth,

           Defendants.
____________________________________________/

      I CERTIFIY that the foregoing memorandum of law complies with Local Rules

7.1(f) and 7.1(h) based on information obtained from the word processing application that

I used to create the memorandum.


                                                 KIRSCHER LAW FIRM, PA
Dated: October 11, 2018.
                                         By:     s/ Bradley Kirscher
                                                 Bradley Kirscher (MN Bar No. 0318528)
                                                 Attorney for the Plaintiffs
                                                 2489 Rice Street, Suite 121
                                                 Roseville, MN 55113
                                                 T: (651) 209-8440 / F: (866) 880-6386
                                                 brad@kirscherlawfirm.com




                                            1 
 
